          Case: 3:20-cv-01064-jdp Document #: 9 Filed: 12/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    HAKIM VALORE,

          Plaintiff,                                                          ORDER
    v.
                                                                   Case No. 20-cv-1064-jdp
    LIZZIE TEGELS, et al.

          Defendants.


         Plaintiff Hakim Valore a prisoner in the custody of the Wisconsin Department of

Corrections, has submitted a proposed complaint and has paid the $402 filing fee. 1 Because

plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act, which requires

the court to screen the complaint to determine whether any portion is frivolous or malicious,

fails to state a claim on which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief.

         Accordingly, IT IS ORDERED that plaintiff Hakim Valore’s complaint is taken under

advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when such a

decision has been made. In the meantime, if plaintiff needs to communicate with the court

about this case, plaintiff should be sure to write the case number shown above on any

communication.


                 Entered this 8th day of December, 2020.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge



1
 Effective December 1, 2020, the total filing fee for a civil action is $402 (the $350 statutory fee plus
the $52 miscellaneous administrative fee).
